Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 53-62 appear to be at least partial cross-sections and must include the appropriate cross-hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 14, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, it is unclear if the joining element and engaging-connecting element are separate pieces because them being claimed as separate elements would indicate separate pieces but this is contradicted by claim 8 where they can be integral or fitted together.  In claim 5, “an engaging-connecting element” is a double inclusion.  In each of claims 9, 14 and 19 there is no antecedent basis for “the first inner engaging portion”, “the outer engaging portion” and “the fixing element”.  In claims 4 and 19, it is unclear how the fixing element would be fitted to the joining element.  The claims were examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2010/0290864).  Wang discloses a fastening structure comprising: a joining element (211); a corresponding element (3) fitted with the joining element; an engaging-connecting element (3) and a fixing element (1).  The engaging-connecting element includes sequentially: a head portion (at 24), a fitting portion (at 22) and, an engaging-connecting portion (23).  The joining element and the engaging-connecting element are integrally formed.  The corresponding element includes a resilient plastic inner engagement portion (32) connected to an outer engagement portion (13) of the fixing element by expanding to snap over the outer engaging portion (Fig. 5) to moveably fit the corresponding element to the fixing element.
In regards to claims 10-15, the fitting element is interpreted as the entire element (2) such that it read on having the engaging-connecting portion (23).
The limitation to the die are not a part of the fastener and are at best a product-by-process limitations where it is only the product with is considered.  

Claims 1-8, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2008/0246202).  Wang discloses a fastening structure comprising: a joining element (3); a corresponding element (41) fitted with the joining element; an engaging-connecting element (1) and a fixing element (2).  The engaging-connecting element includes sequentially: a head portion (11), a fitting portion (12) and, an engaging-connecting portion (13).  The joining element and the engaging-connecting element are fitted together.  The fitting element is movingly fitted to the joining element.
The limitation to the die are not a part of the fastener and are at best a product-by-process limitations where it is only the product with is considered.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bentrim (US 8,161,616) and Kelly (US 6,394,724) are cited to teach other examples of a corresponding element overmolded to a joining element.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677